DECISION AND JUDGMENT ENTRY
This is an appeal from a Jackson County Common Pleas Court judgment that (1) established paternity; and (2) established future support. The amount of "back support" was, however, deferred until a later hearing. Thus, the issue of the child support arrearage remains unresolved.
Ohio appellate courts have jurisdiction to review the final orders or judgments of lower courts within their districts. Section 3(B)(2), Article IV, Ohio Constitution; R.C. 2501.02; Prod. Credit Assn. v.Hedges (1993), 87 Ohio App.3d 207. See, also, Kouns v. Pemberton (1992),84 Ohio App.3d 499. If an order is not final and appealable pursuant to R.C. 2505.02, a court of appeals does not have jurisdiction to consider the matter and it must be dismissed. In the case sub judice, there has been no final determination of child support arrearages.
Upon consideration, this appeal is hereby DISMISSED for lack of a final appealable order. When the trial court enters a final order, this appeal may be refiled.
 JUDGMENT ENTRY
It is ordered that the appeal be dismissed and that appellees recover of appellant costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Jackson County Common Pleas Court, Juvenile Division, to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.  Kline, J.: Concur.